Exhibit 99.1 FOR IMMEDIATE RELEASE February 10, 2016 Nasdaq Capital Markets - GTIM GOOD TIMES RESTAURANTS REPORTS Q1 RESULTS Total Revenues +76% with Restaurant Level Operating Profit +74% in Q1* Adjusted EBITDA +109% in Q1 * Conference Call Wednesday, February 10, 2016, at 3:00 p.m. MST/5:00 p.m. EST (DENVER, CO) Good Times Restaurants Inc. (Nasdaq: GTIM), operator of Good Times Burgers & Frozen Custard, a regional quick service restaurant chain focused on fresh, high quality, all natural products and Bad Daddy’s Burger Bar, a full service, upscale concept today announced its preliminary unaudited financial results for the first fiscal quarter ended December 31, 2015. Key highlights of the Company’s financial results include: · Same store sales for company-owned Good Times restaurants increased 4.8% for the quarter on top of last year’s increase of 8.0%, which makes twenty-two consecutive quarters of same store sales growth · Same store sales for company-owned Bad Daddy’s restaurants increased 6.5% for the quarter · Total revenues increased 76% to $13,838,000 for the quarter · Restaurant Level Operating Profit (a non-GAAP measure) for Good Times restaurants increased $60,000 or 5.8% over last year for the quarter* · The Company opened two new Bad Daddy’s restaurants during the quarter and has opened one additional restaurant after the quarter ended · Sales for the Bad Daddy’s restaurants for the quarter were $6,709,000 and Bad Daddy’s Restaurant Level Operating Profit (a non-GAAP measure) was $976,000 or 14.5% as a percent of sales * · Adjusted EBITDA (a non-GAAP measure) for the quarter increased 109% to $245,000 from $117,000 for the quarter* · The Company ended the quarter with $9.0 million in cash *For a reconciliation of restaurant level operating profit and Adjusted EBITDA to the most directly comparable financial measures presented in accordance with GAAP and a discussion of why the Company considers them useful, see the financial information schedules accompanying this release. Boyd Hoback, President & CEO said “We continue to make good progress in both brands and in laying the foundation for accelerated growth.Our growth in Good Times’ same store sales this quarter represents a three year compound growth rate of approximately 33%, so we are obviously very happy with that and, as expected, our growth rate is moderating to the low to mid-single digits.” Hoback concluded, “We have opened three new Bad Daddy’s restaurants so far this fiscal year.While it’s still early, we are pleased with the performance of the new stores and anticipate that the average sales of the three new stores opened so far will meet or exceed the average sales of the system, with two above and one below that average.” 2016 Outlook: The Company currently anticipates and reiterates the following for fiscal 2016: · Total revenues of approximately $67 million to $69 million · Total revenue estimates assume same store sales growth of approximately 4% for the Good Times concept and low single digits for the Bad Daddy’s concept · General and administrative expenses of approximately $6.1 million to $6.2 million, including approximately $800,000 of non-cash equity compensation expense · The opening of 1 new Good Times restaurant · The opening of 8 new Bad Daddy’s restaurants (three have already opened, and one restaurant is expected to open on February 15, one in late March, and three during the balance of the fiscal year) · Total Adjusted EBITDA* of approximately $4.2 million to $4.5 million · Restaurant pre-opening expenses of approximately $2.6 million to $2.7 million · Capital expenditures (net of tenant improvement allowances) of approximately $10 million to $11 million Conference Call: Management will host a conference call to discuss its first quarter 2016 financial results on Wednesday, February 10 at 3:00 p.m. MST/5:00 p.m. EST.Hosting the call will be Boyd Hoback, President and Chief Executive Officer, and Jim Zielke, Chief Financial Officer. The conference call can be accessed live over the phone by dialing (888) 317-6016 and requesting the Good Times Restaurants (GTIM) call.The conference call will also be webcast live from the Company's corporate website www.goodtimesburgers.comunder the Investor section.An archive of the webcast will be available at the same location on the corporate website shortly after the call has concluded. About Good Times Restaurants Inc.: Good Times Restaurants Inc. (GTIM) operates Good Times Burgers & Frozen Custard, a regional chain of quick service restaurants located primarily in Colorado, in its wholly owned subsidiary, Good Times Drive Thru Inc.Good Times provides a menu of high quality all natural hamburgers, 100% all natural chicken tenderloins, fresh frozen custard, natural cut fries, fresh lemonades and other unique offerings.Good Times currently operates and franchises a total of 37 restaurants. GTIM owns, operates, franchises and licenses 16 Bad Daddy’s Burger Bar restaurants through its wholly-owned subsidiaries.Bad Daddy’s Burger Bar is a full service, upscale, “small box” restaurant concept featuring a chef driven menu of gourmet signature burgers, chopped salads, appetizers and sandwiches with a full bar and a focus on a selection of craft microbrew beers in a high energy atmosphere that appeals to a broad consumer base. Good Times Forward Looking Statements: This press release contains forward looking statements within the meaning of federal securities laws.The words “intend,” “may,” “believe,” “will,” “should,” “anticipate,” “expect,” “seek” and similar expressions are intended to identify forward looking statements.These statements involve known and unknown risks, which may cause the Company’s actual results to differ materially from results expressed or implied by the forward looking statements.These risks include such factors as the uncertain nature of current restaurant development plans and the ability to implement those plans and integrate new restaurants, delays in developing and opening new restaurants because of weather, local permitting or other reasons, increased competition, cost increases or shortages in raw food products, and other matters discussed under the “Risk Factors” section of Good Times’ Annual Report on Form 10-K for the fiscal year ended September 30, 2015 filed with the SEC.Although Good Times may from time to time voluntarily update its forward looking statements, it disclaims any commitment to do so except as required by securities laws. GOOD TIMES RESTAURANTS INC INVESTOR RELATIONS CONTACTS: Boyd E. Hoback, President and CEO, (303) 384-1411 Jim Zielke, Chief Financial Officer (303) 384-1432 Christi Pennington (303) 384-1440 Good Times Restaurants Inc. Unaudited Supplemental Information (In thousands, except per share amounts) Three Months Ended December 31, Statement of Operations Net revenues: Restaurant sales $ $ Franchise revenues 89 Total net revenues Restaurant Operating Costs: Food and packaging costs Payroll and other employee benefit costs Restaurant occupancy costs Other restaurant operating costs Royalty expense 0 38 New store preopening costs Depreciation and amortization Total restaurant operating costs General and administrative costs Advertising costs Franchise costs 27 26 Loss on disposal of restaurants and equipment (5
